Citation Nr: 0421374	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October 1999 and July 2002 rating 
decisions of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the October 1999 
rating decision, the RO granted a 30 percent evaluation for 
post-traumatic stress disorder, effective February 22, 1999.  
In the July 2002 rating decision, the RO granted a 50 percent 
evaluation for post-traumatic stress disorder, effective 
February 22, 1999, and denied a total rating for compensation 
based upon individual unemployability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

In a February 2003 decision, the Board denied an evaluation 
in excess of 50 percent for post-traumatic stress disorder.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2004, the 
veteran and the Secretary of VA (parties) filed a joint 
motion to vacate the February 2003 Board decision and remand 
it, asserting that the Board had failed to ensure that the 
requirements set forth in VA's amended duty to notify statute 
and regulations had been met.  The Court granted the joint 
motion that same month.  The case has been returned to the 
Board for further appellate review.

In the joint motion, the parties stated the following:

In this case, BVA identified several 
documents as providing the "information 
and evidence necessary to substantiate 
his claim."  However, 38 U.S.C. 
§ 5103(a) requires further that VA inform 
Appellant of the evidence necessary to 
substantiate his claims "not previously 
provided to the Secretary." . . .

In neither of the documents cited by the 
Board is Appellant informed of the 
evidence he should submit, that was not 
previously provided to VA, that is 
necessary to substantiate the claim as 
required by Section 5103(a).  The 
documents, while reciting the regulatory 
criteria, did not clearly tell him the 
evidence he should submit to show his 
symptomatology would meet that criteria.  
Accordingly, remand is necessary for the 
agency to fully comply with 38 U.S.C. 
§ 5103(a), specifically to inform 
Appellant what evidence "not previously 
provided to the Secretary" is 
"necessary to substantiate the claim."  
38 C.F.R. § 3.159; Quartuccio [v. 
Principi], 16 Vet. App. 183 (2002).  

In a July 2004 statement, the veteran's representative has 
asserted that this case must be remanded for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
agrees.  Specifically, he states the following:

[T]he claimant contends that, pursuant to 
Pelegrini [v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004 )], and all the 
foregoing, the Board does not have 
jurisdiction to deny [the veteran's] 
claim on the merits and must remand his 
claim to the Secretary for 
readjudication.  Upon remand, the 
Secretary must be instructed to provide 
notice, consistent with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the claimant (1) 
of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
Furthermore, in compliance with 
§ 3.159(b) and § 5103(a), on remand VA 
must "also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (emphasis added).  
The Secretary must also afford the 
claimant one year to submit such evidence 
in compliance with 38 U.S.C. § 5103(b).

Therefore, the Secretary, prior to 
rendering an unfavorable decision in this 
matter, must inform the claimant and his 
representative of the evidence not of 
record which the Secretary deems 
necessary to substantiate this claim.  
Until such time as the Secretary has 
provided the claimant and his 
representative of the evidence necessary 
to substantiate the claim, the Secretary 
may not lawfully act to deny the claim.

(Bold in original.)

Additionally, in a June 2003 VA post-traumatic stress 
disorder examination report, the examiner entered the 
diagnoses of post-traumatic stress disorder, alcohol 
dependence, and pain disorder under Axis I and a diagnosis of 
schizoid personality disorder under Axis II.  He also entered 
a Global Assessment of Functioning (GAF) score of 40, stating 
that the veteran had major impairment in work, family 
relations, judgment, thinking, and mood.  The examiner then 
made the following determination:

The examination reveals multiple mental 
disorders which are not related to his 
posttraumatic stress disorder which 
appear real and unchanged in so far as 
severity is concerned from prior reports.  
These conditions include alcohol 
dependence, pain disorder, and schizoid 
personality disorder, all of which are 
unlikely to respond to treatment without 
the development of insight which requires 
long involvement and intense therapy 
which he seems most unlikely to involve 
himself in, given his present lack of 
motivation.  He does not appear to be 
capable of performing productive work or 
holding a job even with the loose 
supervision and no requirement that he 
have contact with the public.

The examiner noted that the claims file was not available for 
review.  The Board finds that the examiner must clarify his 
opinion.  If, however, that examiner is not available to 
supplement the post-traumatic stress disorder evaluation, 
then a new examination must be scheduled.

The Board finds that the claim for entitlement to a total 
rating for compensation based upon individual unemployability 
is inextricably intertwined with the issue of entitlement to 
an evaluation in excess of 50 percent for post-traumatic 
stress disorder.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (Where the facts underlying separate 
claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, this 
claim cannot be adjudicated at the present time.

Accordingly, in compliance with the joint motion, the case is 
hereby REMANDED to the AMC for the following action: 

1.  Provide notice, consistent with the 
requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
Furthermore, in compliance with 
§ 3.159(b) and § 5103(a), request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  Afford the claimant one year 
to submit such evidence in compliance 
with 38 U.S.C. § 5103(b).

2.  Refer the claims file to the VA 
examiner who conducted the June 5, 2003, 
post-traumatic stress disorder 
examination and request that he review 
the claims file, including the veteran's 
VA Form 21-8940, Veteran's Application 
for Increased Compensation Based Upon 
Unemployability, which shows the 
veteran's education level and work 
experience, and address the following:

(i) Please delineate, to the extent 
feasible, the veteran's current symptoms 
that are reasonably attributable to the 
post-traumatic stress disorder only and 
assign a GAF score that relates only to 
the post-traumatic stress disorder 
symptoms.  If the examiner is unable to 
do so, please so state.  

(ii) Please state whether the veteran is 
unable to secure or follow a 
substantially gainful occupation as a 
result of the service-connected post-
traumatic stress disorder only.  

Any opinion expressed in the supplemental 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

3.  If the examiner who conducted the 
June 2003 examination is not available, a 
new post-traumatic stress 


disorder examination should be scheduled 
in connection with the claim for 
entitlement to an evaluation in excess of 
50 percent for post-traumatic stress 
disorder and the claim for a total rating 
for compensation based upon individual 
unemployability.  The examiner is asked 
to review all the evidence of record.  
The examiner is informed that the veteran 
is service-connected for post-traumatic 
stress disorder and no other psychiatric 
disorder and should address the 
following:

(i) Please delineate, to the extent 
feasible, the veteran's current symptoms 
that are reasonably attributable to the 
post-traumatic stress disorder and assign 
a GAF score that relates only to the 
post-traumatic stress disorder symptoms.  
If the examiner is unable to do so, 
please so state.  

(ii) Please state whether the veteran is 
unable to secure or follow a 
substantially gainful occupation as a 
result of the service-connected post-
traumatic stress disorder only.  

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with supporting reference to 
evidence in the claims file and/or sound 
medical principles.

4.  Readjudicate the claims for 
entitlement to an evaluation in excess of 
50 percent for post-traumatic stress 
disorder and the claim for entitlement to 
a total rating for compensation based 
upon individual unemployability.  Assure 
that prior to rendering an unfavorable 
decision in this matter, that the veteran 
and his representative have been informed 
of the evidence not of record which VA 
deems necessary to substantiate this 
claim.  Until such time as the Secretary 
has provided the claimant and his 
representative of the evidence necessary 
to substantiate the claim, the Secretary 
may not lawfully act to deny the claim.

5.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall, 11 Vet. App. at 271.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


